Appellant filed a motion to retax the cost in the case in which he was defendant in the court below. This motion coming on to be heard, was submitted to the court, and after a hearing thereon the motion was granted in part and denied in part. Each party being taxed with one-half of all costs, including the expense of gathering the crop. Appellant reserved an exception to this ruling and brings the case here for review on the record alone.
The transcript submitted to this court does not contain the evidence that was before the trial court, there being no evidence in the record to sustain the facts alleged in the motion.
Under the authority of McCord v. Bridges et al., 207 Ala. 376,92 So. 447, the case must be affirmed.
Affirmed.